 Case 3:18-cv-01682-JPG Document 55 Filed 09/09/21 Page 1 of 3 Page ID #681




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM A. WHITE, #13888-084,

                Plaintiff,

         v.                                                      Case No. 18-cv-1682-JPG

 UNITED STATES OF AMERICA,

                Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court for case management purposes. In an order dated

June 17, 2021, the Court granted the United States’ motion for summary judgment on several of

plaintiff William A. White’s claims under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.

§§ 1346(b) & 2671-80, that asserted medical malpractice claims under Illinois law. Specifically,

the Court granted summary judgment on Counts 7 on the grounds that White had failed to file a

timely certificate of merit that complies with 735 ILCS 5/2-622(a) as required by Illinois law,

and granted summary judgment on Count 8 (to the extent it was based on anything other than

falsifying medical records) as duplicative of Count 7. The Court dismissed Count 7 without

prejudice but allowed White until August 20, 2021, to obtain a certificate of merit for Count 7

that complies with 735 ILCS 5/2-622(a) and to file a motion for reinstatement of Count 7

attaching that certificate. It further warned White that if he failed to file a timely and adequate

certificate of merit, it would dismiss Count 7 with prejudice. It is well past August 20, 2021, and

White has not filed a motion to reinstate Count 7. Accordingly, as it warned it would, the Court

DISMISSES Count 7 with prejudice and DIRECTS the Clerk of Court to enter judgment

accordingly at the close of the case. Thus, the only remaining claim in this case is an FTCA

claim asserting negligent infliction of emotional distress for falsifying medical records.
 Case 3:18-cv-01682-JPG Document 55 Filed 09/09/21 Page 2 of 3 Page ID #682




        The Court also addresses the question of sealing certain of White’s filings. The Court has

placed White’s motion to seal two pages of exhibits previously filed (Doc. 52), his reply in

support of his motion for an extension of time to file a motion to reinstate (Doc. 53), and his

motion for leave to file an amended complaint (Doc. 54) under seal temporarily pursuant to the

March 12, 2021, order (Doc. 7) in White v. Collis, No. 20-cv-1117-JPG, to prevent White from

filing information that poses a public security threat. The Court has reviewed White’s filings and

finds that they pose no such threat and accordingly DIRECTS the Clerk of Court to unseal them

(Docs. 52, 53, and 54).

        The Court turns to White’s motion to seal specific pages that bear his social security

number and date of birth. The Court notes that it was White’s attorneys who filed the documents

in this case after he filed them pro se in another case, No. 16-cv-948-JPG, so he has little room to

complain about their being public. Additionally, CM/ECF does not allow sealing of individual

pages, only entire documents. Nevertheless, the Court GRANTS the motion to seal (Doc. 52)

and will seal each entire document that contains White’s confidential information. Accordingly,

the Court DIRECTS the Clerk of Court to place under seal Documents 15-6 and 15-8 in this

case.

        The Court RESERVES RULING on White’s motion for leave to file a second amended

complaint (Doc. 54) completion of the briefing.

                                      Summary of Rulings

        The Court:

   •    DISMISSES Count 7 with prejudice;

   •    DIRECTS the Clerk of Court to unseal White’s motion to seal two pages of exhibits
        previously filed (Doc. 52), his reply in support of his motion for an extension of time to
        file a motion to reinstate (Doc. 53), and his motion for leave to file an amended complaint
        (Doc. 54);


                                                  2
Case 3:18-cv-01682-JPG Document 55 Filed 09/09/21 Page 3 of 3 Page ID #683




  •   GRANTS the motion to seal Docs. 15-6 and 15-8 (Doc. 52);

  •   DIRECTS the Clerk of Court to place those documents under seal;

  •   RESERVES RULING on White’s motion for leave to file a second amended complaint
      (Doc. 54); and

  •   DIRECTS the Clerk of Court to enter judgment accordingly at the close of the case.

IT IS SO ORDERED.
DATED: September 9, 2021


                                                 s/ J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 DISTRICT JUDGE




                                             3
